SUMMARY ORDER
Plaintiff-Appellant Dyandria Murray appeals from a judgment entered March 14, 2007, in the United States District Court for the Southern District of New York (Holwell, J.), granting Defendants’ motions for judgment on the pleadings. We assume the parties’ familiarity as to the facts, the procedural context, and the specification of appellate issues.
On appeal, Murray argues, inter alia, that her federal and state law claims for false arrest, false imprisonment, and custodial interference, as well as her state law claim for malicious prosecution are not time-barred under the relevant statutes of limitation, and that the district court further erred in dismissing her federal law malicious prosecution claim. We find these arguments to be without merit. We conclude that the district court did not err in dismissing Murray’s complaint substantially for reasons stated in the district *832court’s opinion and order. See Murray v. Admin. for Children’s Servs., 476 F.Supp.2d 436 (S.D.N.Y.2007).
Accordingly, for the reasons set forth above, the judgment of the district court is AFFIRMED.